The bill is brought for an account, and the answer states facts from whence it is inferred, and perhaps properly, that defendant is not liable to account. There has been, however, a former order to refer to the master to take account, and I will not alter that; for should such a practice be adopted, a latter court would always be examining the propriety of what a former court had done. When the report shall be made, and the cause shall come to a hearing, the court will not decree him to pay if they shall deem him not liable to account.
NOTE. — See S. c., ante, 156. But see Dickens v. Ashe, ante, 176, and McLin v. McNamara, 21 N.C. 407.
(183)